Case 1:19-cv-08694-VM Document 47 Filed 07/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee xX
DONALD J. TRUMP, :
Plaintiff, : 19 Civ. 8694 (VM)
- against - : ORDER
CYRUS R. VANCE, JR., in his official :
capacity as District Attorney of the :
County of New York, and :
MAZARS USA, LLP, :
Defendants. :
ae ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.
In accordance with the July 9, 2020 decision of the

United States Supreme Court, see Trump v. Vance, No. 19-

 

635, slip op. at 21-22 (July 9, 2020), and the July 10,
2020 Mandate of the United States Court of Appeals for the
Second Circuit remanding the case to this Court (see Dkt.
No. 46), the parties are hereby ordered to jointly inform
the Court by the morning of July 15, 2020 whether further
proceedings will be necessary in light of the dispositions
by the Courts above. The parties’ joint submission should

outline potential areas for further argument.

A telephone conference to discuss the parties’
positions on further proceedings, and a proposed schedule

for further briefing, if necessary, is hereby scheduled for
Case 1:19-cv-08694-VM Document 47 Filed 07/10/20 Page 2 of 2

July 16, 2020 at 10:00 a.m. The parties are directed to use

the dial-in number 1-888-363-4749 and access code 8392198.

SO ORDERED.

Dated: New York, New York
10 July 2020

  

 

Victor Marrero
U8. Ds dz
